Citation Nr: 0528624	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  What evaluation is warranted for the period from July 20, 
2000, for diabetes mellitus?

2.  What evaluation is warranted for the period from July 20, 
2000, for peripheral neuropathy of the right lower extremity?

3.  What evaluation is warranted for the period from July 20, 
2000, for peripheral neuropathy of the left lower extremity?

4.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for diabetes 
mellitus, peripheral neuropathy of the right lower extremity, 
and peripheral neuropathy of the left lower extremity and 
rated the disabilities as 10 percent disabling, effective 
from July 9, 2001.  Thereafter, a February 2002 rating 
decision assigned July 20, 2000, as the effective date for 
the grant of service connection for these disabilities.  

This matter also comes before the Board from a March 2002 
decision that denied entitlement to a permanent and total 
disability evaluation for pension purposes.  In June 2002, 
the veteran testified at a hearing before the undersigned 
sitting at the RO.  In October 2003, the Board remanded the 
veteran's appeal for further evidentiary development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
issues were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating questions as noted on the 
title page.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

As to the issues of entitlement to higher initial evaluations 
for diabetes mellitus, peripheral neuropathy of the right 
lower extremity, and peripheral neuropathy of the left lower 
extremity, in March and September 2005 the Board received 
notification from the appellant and his representative that 
they wished to withdrawal these issues from appellate status 
prior to the promulgation of a decision.


CONCLUSION OF LAW

As to the issues of entitlement to higher initial evaluations 
for diabetes mellitus, peripheral neuropathy of the right 
lower extremity, and peripheral neuropathy of the left lower 
extremity, the criteria for withdrawal of a Substantive 
Appeal by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

As to the issues of entitlement to higher initial evaluations 
for diabetes mellitus, peripheral neuropathy of the right 
lower extremity, and peripheral neuropathy of the left lower 
extremity, the appellant and his representative, prior to the 
promulgation of a Board decision, notified the Board in March 
and September 2005 that they wished to withdrawn these 
appeals.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these issues and they are 
dismissed.


ORDER

As to the issues of entitlement to higher initial evaluations 
for diabetes mellitus, peripheral neuropathy of the right 
lower extremity, and peripheral neuropathy of the left lower 
extremity, the appeal is dismissed.


REMAND

As to entitlement to a permanent and total disability 
evaluation for pension purposes, in an April 2002 VA Form 9, 
Appeal to Board of Veterans' Appeals, the veteran expressed 
disagreement with the March 2002 decision that denied this 
claim.  No further action was taken by the RO.  Hence, this 
issue must be remanded to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

In remanding, the Board acknowledges the fact that the 
veteran in January 2005 stated that the RO's action satisfied 
"all issues."  The Board's jurisdiction over the claim for 
a permanent and total disability evaluation for pension 
purposes, however, is limited to remanding in light of the 
Manlincon doctrine.  Hence, the remand is necessary.  If the 
veteran no longer desires to pursue this claim he simply 
needs to take no further action and the claim will die for 
lack of a timely substantive appeal.  38 U.S.C.A. § 7105.  Of 
course, should he desire to pursue the claim he must file a 
timely substantive appeal with the RO.

Therefore, this issue is REMANDED for the following:

As to entitlement to a permanent and 
total disability evaluation, the RO 
should issue a statement of the case.  If 
the veteran files a timely substantive 
appeal, this issue should be returned for 
review by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


